Case 8:13-cr-00385-VMC-AEP Document 67 Filed 09/01/21 Page 1 of 5 PageID 262




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                    Case No.: 8:13-cr-385-VMC-AEP

   RONALD BELL

   ____________________________/

                                     ORDER

        This cause comes before the Court pursuant to Defendant

   Ronald Bell’s pro se Motion for Compassionate Release (Doc.

   # 61), filed on August 10, 2021. The United States responded

   on August 25, 2021. (Doc. # 63). For the reasons set forth

   below, the Motion is denied.

   I.   Background

        In June 2014, the Court sentenced Bell to 188 months’

   imprisonment      after   he   pled   guilty   to   being   a   felon   in

   possession of a firearm. (Doc. # 32 at 1-2). Bell is 56 years

   old and is projected to be released from FCI Coleman Low in

   January 2027. 1

        In the Motion, Bell seeks compassionate release from

   prison under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

   First Step Act, because of his medical conditions, which


   1 This information was obtained using the Bureau of Prisons’
   online inmate locator. See https://www.bop.gov/inmateloc/.


                                         1
Case 8:13-cr-00385-VMC-AEP Document 67 Filed 09/01/21 Page 2 of 5 PageID 263




   include high blood pressure, diabetes, and a recent spinal

   surgery. (Doc. # 61 at 1). Prior to filing the instant Motion,

   Bell made a request to the Bureau of Prisons (“BOP”) for

   compassionate release, which the warden denied on April 5,

   2021. (Doc. # 63-1). The United States has responded (Doc. #

   63), and the Motion is now ripe for review.

  II.     Discussion

          The United States argues that Bell has not identified

   “extraordinary and compelling reasons” that would justify

   granting   the    instant   Motion,   even   assuming   that   he   has

   exhausted his administrative remedies. (Doc. # 63 at 9). The

   Court agrees.

          A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). In the Motion, Bell argues

   that     his     sentence   may    be    reduced    under      Section

   3582(c)(1)(A)(i), which states:

          the court, upon motion of the Director of the Bureau
          of Prisons [(BOP)], or upon motion of the defendant
          after the defendant has fully exhausted all
          administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion on the
          defendant’s behalf or the lapse of 30 days from the
          receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may
          reduce the term of imprisonment . . . after
          considering the factors set forth in section
          3553(a) to the extent they are applicable, if it
          finds that [ ] extraordinary and compelling reasons
          warrant such a reduction . . . and that such a


                                     2
Case 8:13-cr-00385-VMC-AEP Document 67 Filed 09/01/21 Page 3 of 5 PageID 264




        reduction is consistent with the applicable policy
        statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

   expands the criteria for compassionate release and gives

   defendants the opportunity to appeal the [BOP’s] denial of

   compassionate release.”      United States v. Estrada Elias, No.

   6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

   (citation    omitted).    “However,    it   does    not   alter   the

   requirement that prisoners must first exhaust administrative

   remedies before seeking judicial relief.” Id.

        Even assuming that Bell has exhausted his administrative

   remedies, the Motion is denied because he has not demonstrated

   that his circumstances are extraordinary and compelling. The

   Sentencing Commission has set forth the following exhaustive

   qualifying    “extraordinary     and   compelling     reasons”    for

   compassionate release: (1) terminal illness; (2) a serious

   medical condition that substantially diminishes the ability

   of the defendant to provide self-care in prison; or (3) the

   death of the caregiver of the defendant’s minor children.

   USSG § 1B1.13, comment. (n.1); see also United States v.

   Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021) (“In short,

   1B1.13 is an applicable policy statement for all Section

   3582(c)(1)(A) motions, and Application Note 1(D) does not



                                     3
Case 8:13-cr-00385-VMC-AEP Document 67 Filed 09/01/21 Page 4 of 5 PageID 265




   grant discretion to courts to develop ‘other reasons’ that

   might justify a reduction in a defendant’s sentence.”). Bell

   bears the burden of establishing that compassionate release

   is warranted. See United States v. Heromin, No. 8:11-cr-550-

   VMC-SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019)

   (“Heromin bears the burden of establishing that compassionate

   release is warranted.”).

         Here, Bell cites to a number of underlying medical

   conditions, which include high blood pressure, diabetes, and

   a recent spinal surgery. (Doc. # 61 at 1). However, Bell has

   not demonstrated that these conditions are serious such that

   they substantially diminish his ability to provide self-care

   in prison. See USSG § 1B1.13, comment. (n.1); see also United

   States v. Rodriguez-Campana, No. 18-CR-60250, 2021 WL 602607,

   at   *4-5   (S.D.    Fla.     Feb.   16,    2021)   (denying      motion      for

   compassionate       release    filed   by    inmate   who    suffered       from

   hypertension,       high    cholesterol,      prediabetes,        and   had    a

   history     of   lung      problems,   where    inmate      had    failed     to

   demonstrate that “any of his present ailments are terminal,

   that they substantially diminish his ability to provide self-

   care within the correctional facility, or that they are not

   being properly attended to by the BOP.”). What’s more, Bell’s




                                          4
Case 8:13-cr-00385-VMC-AEP Document 67 Filed 09/01/21 Page 5 of 5 PageID 266




   medical records indicate that he is fully vaccinated against

   COVID-19. See (Doc. # 63-2) (filed under seal).

        Finally, the 18 U.S.C. § 3553(a) factors do not support

   compassionate     release.     Section    3553(a)    requires     the

   imposition of a sentence that protects the public and reflects

   the seriousness of his crime. The Court notes that Bell was

   sentenced as an armed career criminal and he pled guilty to

   being a felon in possession of a firearm. (Doc. # 63 at 15).

   Bell has served approximately half of his sentence and the

   Court finds that the need for deterrence and to protect the

   public weighs against release at this time.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        Ronald Bell’s pro se Motion for Compassionate Release

   (Doc. # 61) is DENIED.

        DONE and ORDERED in Chambers, in Tampa, Florida, this

   31st day of August, 2021.




                                     5
